           Case 2:19-cv-01517-AC          Document 25       Filed 01/28/21      Page 1 of 1




SANDIJEAN FUSON, Attorney for Plaintiff
301 A Street East Vale, OR 97918 ;
Telephone(541)473-3470 Fax (541) 473-2380
OSB 842281 , Email: sjfuson @yahoo.com




                                IN THE UNITED STATES DISTRICT COURT

                                             DISTRICT OF OREGON

MICHELLE K. WEINARD                                    ) Case#2 :19-CV-01517-AC
    Plaintiff                                          ) ORDER
V                                                      )
ANDREW SAUL,                                           )
COMMISSIONER OF SOCIAL SECURITY                        )
     Defendant.                                        )

         It is hereby ORDERED that attorney fees in the amount of $4,200.00, expenses in the

amount of $50.45 and costs for copying in the amount of in the sum of $196.35 , shall be

awarded to Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. The fees ,

expenses, and costs totaling $4,426.80 will be paid to Plaintiffs attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees , pursuant

to the Treasury Offset Program as discussed in As true v. Ratliff, 130 S.Ct. 2521 (2010).

         If Plaintiff has no such debt, then the check shall be made out to Plaintiffs attorney and

mailed to Plaintiffs attorney's office as follows: Sandijean Fuson, 301 A Street East, Vale,

Oregon 97918. If Plaintiff has a debt, then the check for any remaining funds after offset of the

debt shall be made to Plaintiff and mailed to Plaintiffs attorney' s office at the address stated

above.

                    28th
         DATED this _
                                January
                      _ day of _ _ _ _ _ _ _ _ , 2021.




                                                           JOHN ACOSTA
                                                           United States Magistrate Judge
